Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2, 4-5, 7-12, 14-32, 34-35 and 37-44 are pending in the application. Claims 3, 6, 13, 33, 36 and 45-58 have been canceled. Claims 2, 23, 29-32, 34-35 and 37-44 have been withdrawn as drawn to non-elected inventions. Claims 1, 4-5, 7-12, 14-22 and 24-28 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I-claims 1-2, 4-5, 7-12, 14-22 and 24-28, with the following species: Species A: analytes selected are proteins; Species B: (iii) a nitrogen-vacancy center in a diamond lattice; Species C: first and second moiety selected are proteins; Species D: (i) nanoparticles within a polymer substrate; and claim 24 from an additional species group of claim 23 and 24 regarding the diameter of the functionalized beads, in the reply filed on 11/16/2021 is acknowledged. Claims 2, 23, 29-32, 34-35 and 37-44 have been withdrawn as drawn to non-elected inventions.
During a series of telephone conversation with Mr. Rajesh Vallab starting from October 28th 2021, the following items were discussed: 
1) the response to restriction/election requirement submitted on 10/14/2021 (which elected Group I and Species A) is not complete; 
2) examiner explained in a more clear language that if Group I is elected, applicants are required to elect one species from each of species groups of species A, 
3) an additional species needs to be elected from a species group of claims 23 and 24 regarding the diameter of the functionalized beads; and 
4) Species E is withdrawn due to an error and no longer need species election. 
Applicants submitted an updated response to restriction/election requirement on 11/16/2021.
Priority
This application, Serial No. 16/467,474 (PGPub: US20190331674A1) was filed 
on 06/06/2019. This application is a 371 of PCT/US2017/047445 filed on 12/22/2017, which claims benefit of US Provisional Patent Application 62/438,593 filed on 12/23/2016.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/06/2019, 08/26/2019, 11/05/2019, 11/17/2020, 03/05/2021 and 11/22/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 25 recites “beads of at least a third type, functionalized to include at least the second moiety that associate with at least a second analyte”; claim 26 recites “functionalized beads of a fourth type, functionalized to include the second moiety that associates with the second analyte”; claim 28 recites “the functionalized beads of the first type are further functionalized to include the second moiety”. It appears that the “second moiety” mentioned in claims 25, 26 and 28 is associated with the second analyte (moieties Y1 or Y2 shown in Fig. 12 A). However, claim 1 recites “beads of second type which are functionalized to include a second moiety that associates with the analyte”. It appears that the “second moiety” mentioned in claim 1 is associated with the first analyte (moieties X2 shown in Fig. 12A). It is unclear if the “second moiety” mentioned in claims 25, 26 and 28 is same or different as the “second moiety” mentioned in claim 1. For the purpose of compact prosecution the examiner is interpreting the claim language the “second moiety” in claims 25, 26 and 28 is different from the “second moiety” in claim 1 because they associate with different analytes. Clarification is required. Claim 27 which is dependent on claim 25 is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-12, 14-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20110062957A1, Pub date: 03/11/2011, hereinafter Fu) in view of Henzler et al. (US20130122517A1, Pub date: 05/16/2013, hereinafter Henzler).
Regarding claim 1, Fu teaches a bead-based magnetic assay system for detecting a complex including an analyte based on optically detected magnetic resonance (ODMR) (Claim 1 and Abstract: An optically integrated magnetic biosensor includes an optically detected magnetic resonance (ODMR) center and a fluidics layer configured to contain a solution comprising analytes; Par. 56: describes one general process for detecting analytes with magnetic nanoparticles), the system comprising:
(c) a substrate including at least one ODMR center (Par. 40, Fig. 2B: the sensor chip (200) includes a substrate (255); Claim 7: a plurality of ODMR centers is formed in an upper surface of a diamond substrate);
(d) a light source configured to generate incident light that excites electrons within the at least one ODMR center from a ground state to an excited state (Claim 1: a light source configured to generate incident light which excites electrons within the ODMR center from a ground state to an excited state);
(e) a magnet for applying a bias magnetic field on a complex disposed over the at least one ODMR center (Par. 48: a magnetic field source (426) may produce a DC magnetic field; Par. 38: Alternatively, paramagnetic particles in a DC bias field could be used; Claim 1: a fluidics layer configured to contain a solution comprising analytes, the fluidics layer being disposed over the ODMR center);
(f) a microwave source configured to generate a microwave field incident on the at least one ODMR center, the microwave source being further configured to generate the microwave field with frequencies which correspond to ground state transitions in the at least one ODMR center, in which the at least one ODMR center produces emitted light when illuminated by the incident light, characteristics of the emitted light being influenced by the microwave field and by the magnetic functionalized bead associated with the analyte in the complex (Par. 29, Fig. 1A: Radio frequency radiation, such as microwave radiation (170), can be generated by an antenna which is in close proximity to the nitrogen-vacancy center (147); Claim 1: a radio frequency (RF) antenna configured to generate an RF field incident on the ODMR center, the RF antenna being further configured to generate the RF field with frequencies which correspond to ground State transitions in the ODMR center; in which the ODMR center produces emitted light when illuminated by the incident light, characteristics of the emitted light being influenced by the RF field and magnetic nanoparticles attached to the analytes); and
(g) an optical photodetector that detects light emitted by the at least one ODMR center (Claims 13 and 14: the optical detector is an optical detector array configured to image a two dimensional surface of a layer containing multiple ODMR centers).
Fu also teaches a microfluidic sensor chip wherein the various species of antibodies (615) are attached (also called “functionalized') to the designated areas to form the antibody microarray (Par. 53, Fig. 6B), the analyte solution (630) is introduced into the well (605); through diffusion, the various molecules come into contact with the various antibodies (615) in the antibody microarray (610) (Par. 54, Fig, 6C); and the sample is then incubated with readout antibodies (655) which are tagged with magnetic nanoparticles (Par. 55, Fig. 6D).
Fu fails to teach a bead-based magnetic assay system comprising: (a) a plurality of functionalized beads of a first type, which are magnetic functionalized beads and are functionalized to include a first moiety that associates with an analyte under suitable conditions; (b) a plurality of functionalized beads of a second type, which are functionalized to include a second moiety that associates with the analyte under suitable conditions; (e) the complex including one of the first type of functionalized bead, the analyte, and one of the second type of functionalized bead.
Henzler teaches throughout the publication a method of detecting an analyte by: a) providing a sample solution, magnetic capture beads carrying capture groups and magnetic detection beads carrying detection groups, whereby typically but not necessarily the capture groups and the detection groups are able to bind to the same analyte); b) incubating the sample solution with the capture beads and the detection beads whereby at least during a part of the incubation time a magnetic field is applied; c) detecting the presence of analytes which are directly or indirectly bound to at least one capture bead and at least one detection bead (Par. 11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Fu, wherein the capture antibodies are attached to the designated areas in  a well and the readout antibodies are tagged with magnetic nanoparticles, to incorporate the magnetic capture beads carrying capture groups and magnetic detection beads carrying detection groups, whereby the capture groups and the detection groups are able to bind to the same analyte, as taught by Henzler, because Fu seeks to reduce the time and number of steps involved in the assay procedure (Fu, Par. 72) and Henzler teaches that by using two types of magnetic beads in one assay and by applying a magnetic field at least during a part of the time when the two types of beads are incubated together, the incubation time can be significantly reduced compared to the planar assays in which typically the capture group is immobilized on a solid support like a microliter plate (Henzler, Par. 60 and 126). One of skill in the art would have a reasonable expectation of success in combining Fu with Henzler because both are directed to the microfluidic device which use a magnetic field and functionalized magnetic beads for detecting an analyte in a sample.
Regarding claim 4, Fu in view of Henzler teaches the system of claim I, wherein the at least one ODMR center is a nitrogen- vacancy center in a diamond lattice (Fu, Par. 18: nitrogen-vacancy (NV) centers in a diamond lattice are one type of ODMR center which can be used as an ultra-sensitive detector for magnetic nanotags).
Regarding claim 5, Fu in view of Henzler teaches the system of claim 4, wherein the at least one ODMR center is formed in an upper surface of the substrate, or the at least one ODMR center is a plurality of ODMR centers formed in the upper surface of the diamond substrate (Fu, Par. 43, Fig. 3: The upper portion of the diamond substrate (320) is a nitrogen vacancy implanted layer (315)).
Regarding claim 7, Fu in view of Henzler teaches the system of claim 5, wherein the optical photodetector is an optical imaging system having an imaging sensor that images the emitted light from the plurality of ODMR centers (Fu, Par. 59, Fig. 4 and 5: an optical sensor may be used to make two dimensional measurements of the emitted light. The optical sensor may be a CCD or other optical imaging device).
Regarding claim 8, Fu in view of Henzler teaches the system of claim 1, wherein each of the first and the second moiety is a protein (Henzler, Par. 36: Any reagent that possesses a high degree of specificity and affinity for the analyte or the interfering substance can be used as capture group, for example proteins. Par. 39: Any reagent that possesses a high degree of specificity and affinity for the analyte or the interfering substance can be used as detection group, for example proteins).
Regarding claim 9, Fu in view of Henzler teaches the system of claim 1, wherein the functionalized beads of the first type are superparamagnetic functionalized beads including a superparamagnetic material (Henzler, Par. 103: The beads to be used as detection beads in the present invention are magnetic beads. Preferred magnetic beads are paramagnetic, superparamagnetic beads).
Regarding claim 10, Fu in view of Henzler teaches the system of claim 9, wherein the functionalized beads of the first type include a nonmagnetic layer encapsulating the superparamagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating).
Regarding claim 11, Fu in view of Henzler teaches the system of claim 9, wherein the superparamagnetic functionalized beads include iron oxide particles (Henzler, Par. 103: Magnetic beads, typically, comprise a magnetic oxide particle, such as magnetic iron oxide).
Regarding claim 12, Fu in view of Henzler teaches the system of claim 1, wherein the functionalized beads of the first type comprise magnetic nanoparticles disposed within a polymer substrate (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating).
Regarding claim 14, Fu in view of Henzler teaches the system of claim 1, wherein the functionalized beads of the second type are fluorescent functionalized beads (Henzler, Par. 23: In one embodiment the capture beads are ferromagnetic beads which are labelled with two different fluorescent dyes).
Regarding claim 15, Fu in view of Henzler teaches the system of claim 1, wherein the functionalized beads of the second type are magnetic functionalized beads including a quantity of magnetic material distinguishable from the functionalized beads of the first type (Henzler, Par. 46: a method of detecting one or more analytes in a bead based assay by using not only one type of magnetic beads but two different types of magnetic beads; Henzler, Par. 11: magnetic capture beads carrying capture groups; Henzler, Par. 107: capture beads with preferred diameter between 1-10 µm; Henzler, Par. 111: detection beads with preferred diameter between 20 nm to 50 nm; Henzler, Par. 110: Typically the capture beads have a larger diameter than the detection beads; therefore, Henzler teaches that the range of the preferred diameter of capture beads does not overlap with the range of the preferred diameter of the detection beads, which indicates that the quantity of magnetic material needed to make the capture beads is different from the quantity of magnetic material needed to make detection beads).
Regarding claim 16, Fu in view of Henzler teaches the system of claim 1, wherein the functionalized beads of the second type are magnetic functionalized beads, the second type of functionalized beads including a magnetic property distinguishable from the functionalized beads of the first type (Henzler, Par. 11: magnetic capture beads carrying capture groups; Henzler, Par. 109: The detection beads and the capture beads may also comprise different materials).
Regarding claim 17, Fu in view of Henzler teaches the system of claim 16, wherein the functionalized beads of the first type are superparamagnetic functionalized beads including a superparamagnetic material (Henzler: Par. 103: The beads to be used as detection beads in the present invention are magnetic beads. Preferred magnetic beads are paramagnetic, superparamagnetic).
Regarding claim 18, Fu in view of Henzler teaches the system of claim 17, wherein the functionalized beads of the first type include a nonmagnetic layer encapsulating the superparamagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating).
Regarding claim 19, Fu in view of Henzler teaches the system of claim 16, wherein the functionalized beads of the second type are ferromagnetic functionalized beads including a ferromagnetic material (Henzler, Par. 80: In some embodiments, the capture bead is a ferromagnetic bead).
Regarding claim 20, Fu in view of Henzler teaches the system of claim 19, wherein the functionalized beads of the second type include a nonmagnetic layer encapsulating the ferromagnetic material (Henzler, Par. 104: The magnetic beads according to the present invention typically have a magnetic core which is partly or totally covered by at least one coating, such as an organic polymer coating).
Regarding claim 21, Fu in view of Henzler teaches the system of claim 1, wherein each of the first type of functionalized beads and the second type of functionalized beads has a diameter in a range of between 50 nm and 10 µm (Henzler, Par. 111: Typically, the detection beads have diameters between 1 nm and 1 µm; Par. 107: The diameter of the capture beads is typically between 0.5µm and 50 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Regarding claim 22, Fu in view of Henzler teaches the system of claim 21, wherein each of the diameters of the functionalized beads of the first type and the second type is in a range of between 0.5 µm and 5 µm (Henzler, Par. 111: Typically, the detection beads have diameters between 1 nm and 1 µm; Henzler, Par. 107: The diameter of the capture beads is typically between 0.5µm and 50 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
Regarding claim 24, Fu in view of Henzler teaches the system of claim 21, wherein the diameter of the functionalized beads of the first type is different from the diameter of the functionalized beads (Henzler, Par. 109: The detection beads and the capture beads may have the same or different diameters; Henzler, Par. 111: detection beads with preferred diameter between 20 nm to 50 nm; Henzler, Par. 107: capture beads with preferred diameter between 1-10 µm). Although Henzler does not explicitly teach that the diameter of the functionalized beads of the first type is different from the diameter of the functionalized beads of the second type by at least 50%, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 24 are for any particular purpose or solve any stated problem, and the prior art teaches that the difference between diameters of the detection beads and the capture beads may be varied depending on the preference of specific assays. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the bead-based magnetic assay.
Regarding claim 25, Fu in view of Henzler teaches the system of claim 1, further including a plurality of functionalized beads of at least a third type, functionalized to include at least the second moiety that associates with at least a second analyte under suitable conditions (Henzler, Par. 135: the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes; Henzler, Par. 136: it is also possible to use more than one type of detection beads, whereby the different types of detection beads carry different detection groups which can bind to different analytes).
Regarding claim 26, Fu in view of Henzler teaches the system of claim 25, further including a plurality of functionalized beads of a fourth type, functionalized to include the second moiety that associates with the second analyte under suitable conditions (Henzler, Par. 135: the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes; Henzler, Par. 137: in a multiplexed assay format, different types of capture beads are used; typically, each type of capture bead can bind to one type of analyte so that having performed the incubation, one type of analyte is bound to one type of capture bead and another type of analyte is bound to another type of capture beads).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 20110062957A1) in view of Henzler (US20130122517A1) as applied to claims 1 and claim 25 above, and in further view of Norvell (US 20140170639Al, Pub date: 6/19/2014).
Regarding claim 27, Fu in view of Henzler teaches a bead-based magnetic assay system for detecting a complex including an analyte based on optically detected magnetic resonance (ODMR) according to claim 1 and claim 25 as outlined above. 	Henzler also teaches that the method is directed to the detection of not only one but more than one, typically between 2 and 500 different analytes (Henzler, Par. 135); In one embodiment the kit comprises more than one set comprising magnetic capture beads carrying capture groups and magnetic detection beads carrying detection groups whereby the capture groups and the detection groups of different sets bind to different analytes (Henzler, Par. 25).
Fu in view of Henzler fails to specifically teach that the system of claim 25, wherein the functionalized beads of the first and/or second type further include at least one additional moiety that associates with the second analyte under suitable conditions.
Norvell teaches throughout the publication a method for detecting a target and confirming proper functioning of an assay using magnetic particles and detectable markers (claim 1); the assay includes introducing a plurality of magnetic particles to the sample; the magnetic particles are divided into at least two sets; particles of at least one set includes a pathogen specific binding moieties and particles of at least one other set include detectable marker specific binding moieties. Other sets can be used with binding moieties specific to different targets, such as a third set specific to a second target, a fourth set specific to a third target, a fifth set specific to a fourth target, etc. (Par. 35); a particles includes more than one binding moiety, that is, a single particle includes at least two binding moieties (Par. 36); a magnetic particle may have two or more antibodies specific to different pathogens (Par. 38).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Fu in view of Henzler, wherein the first and second type of magnetic particles each includes a moiety that associate with an analyte, to incorporate at least one additional moiety that associates with the second analyte under suitable conditions, as taught by Norvell, because by utilizing different antibodies specific to different targets, capture of a wide range of suspected pathogens or targets can be achieved; furthermore, expanded reactivity can be achieved by mixing particles of different reactivity (Norvell, Par. 54).
One of skill in the art would have a reasonable expectation of success in combining Fu in view of Henzler with Norvell because they are all directed to the microfluidic device which use a magnetic field and magnetic beads to detect an analyte in a sample. In addition, methods for attaching the target-specific binding moiety to the magnetic particle are known in the art, such methodology can easily be modified by one of skill in the art to bind other types of target-specific binding moieties to the magnetic particles (Norvell, Par. 52).

Regarding claim 28, Fu in view of Henzler and in further view of Norvell teaches the system of claim 27, further including a third moiety that associates with a third analyte under suitable conditions, wherein the functionalized beads of the first type are further functionalized to include the second moiety, and the functionalized beads of the second type are further functionalized to include the third moiety (Norvell, Par. 35: Other sets can be used with binding moieties specific to different targets, such as a third set specific to a second target, a fourth set specific to a third target, etc.; Norvell, Par. 36: a particles includes more than one binding moiety, that is, a single particle includes at least two binding moieties; Norvell, Par. 38:  In other embodiments, a magnetic particle may have two or more antibodies specific to different pathogens).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/REBECCA M GIERE/           Primary Examiner, Art Unit 1641